FILED
                            NOT FOR PUBLICATION                             JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JESUSA G. CURVA,                                 No. 10-55367

              Plaintiff - Appellant,             D.C. No. 2:09-cv-06086-DDP-E

  v.
                                                 MEMORANDUM *
THE UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES (CIS); F.
GERARD HEINAUER, Director of CIS
Nebraska Service Center; MICHAEL
AYTES, Acting Deputy Director of CIS;
JANET NAPOLITANO, Secretary of the
Department of Homeland Security; ERIC
H. HOLDER, Jr., Attorney General,
Attorney General of the United States,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted June 26, 2012 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

         Jesusa G. Curva appeals from the district court’s order granting summary

judgment to the defendants. We review de novo the district court’s determination

regarding jurisdiction. Robinson v. United States, 586 F.3d 683, 685 (9th Cir.

2009).

         The district court lacked jurisdiction over this action. The United States

Citizenship and Immigration Services’ denial of Curva’s application to adjust

status is nonfinal, and she has not exhausted her administrative remedies. See

Cabaccang v. U.S. Citizenship & Immigration Servs., 627 F.3d 1313, 1316-18 (9th

Cir. 2010). We therefore vacate the district court’s order of January 11, 2010, and

remand with instructions to dismiss the action for lack of jurisdiction.

         VACATED and REMANDED with instructions.




                                             2                                   10-55367